 



EXECUTION VERSION
TAX SHARING AND INDEMNIFICATION AGREEMENT
          This Tax Sharing and Indemnification Agreement (this “Agreement”),
dated as of May 1, 2008, among Cadbury Schweppes plc (“CS”), a United Kingdom
public limited company, on behalf of itself and the members of the Cadbury
Group, as defined below (other than Cadbury plc (“Cadbury”), a United Kingdom
public limited company), and Dr Pepper Snapple Group, Inc. (“DPS”), a Delaware
corporation, on behalf of itself and the members of the DPS Group, as defined
below, and, solely for purposes of Section 20, Cadbury.
WITNESSETH:
          WHEREAS, CS and DPS have entered into a Separation and Distribution
Agreement, dated as of May 1, 2008 (the “Separation Agreement”), relating to the
demerger by Cadbury of Cadbury Schweppes Americas, Inc., a Delaware corporation,
that along with its subsidiaries and various affiliated companies operates the
Cadbury beverages business in North America (“CSAI”), and certain related
transactions (collectively, the “Demerger”);
          WHEREAS, pursuant to the Demerger, (i) CS, will become a wholly-owned
subsidiary of Cadbury, (ii) the stock of CSAI will be transferred by Cadbury or
CS to DPS, and (iii) DPS will issue its common stock to Cadbury shareholders
(collectively, the “Principal Separation Transactions”);
          WHEREAS, prior to, and in contemplation of, the Demerger, (i) the
Cadbury Group will sell, distribute or otherwise transfer certain assets
relating to (or comprising part of) the beverages business, including the
Beverage Entities, as defined below, to the DPS Group, and (ii) the DPS Group
will sell, distribute or otherwise transfer certain assets relating to (or
comprising part of) the confectionery business, including the Confectionery
Entities, as defined below, to the Cadbury Group;
          WHEREAS, for U.S. federal income tax purposes, the substance of the
Principal Separation Transactions is intended to be characterized as follows:
(a) Cadbury is formed and all of the outstanding ordinary shares of CS are
exchanged by the CS shareholders for all of the Cadbury ordinary shares after
which CS elects, pursuant to Treasury regulation section 301.7701-3, to be a
treated as a disregarded entity in a transaction qualifying as a reorganization
under 368(a)(1)(F) of the United States Internal Revenue Code of 1986, as
amended (the “Code”); (b) Cadbury distributes the shares of CSAI to Cadbury
shareholders in a transaction qualifying under Code section 355; and (c) the
CSAI shareholders exchange all of their CSAI shares for DPS shares, immediately
after which CSAI is converted to a limited liability company and a disregarded
entity, in a transaction qualifying as a reorganization under Code section
368(a)(1)(F);
          WHEREAS, CS has received from the United States Internal Revenue
Service (“IRS”) a private letter ruling providing that, subject to the
representations and information submitted by CS, the Principal Separation
Transactions will be treated for U.S. federal income tax purposes in the manner
set forth above in the foregoing whereas clause (the “Ruling”), which Ruling was
received pursuant to a private letter ruling request submitted by CS (together
with all

 



--------------------------------------------------------------------------------



 



attachments, exhibits and supplements to the private letter ruling request, in
each case, that were submitted by CS to the IRS, the “Ruling Request”);
          WHEREAS, in connection with the Demerger, CS and DPS desire to set
forth their agreement on the rights and obligations of CS, DPS and the members
of the Cadbury Group and the DPS Group, respectively, with respect to certain
Tax matters as set forth below;
          NOW, THEREFORE, in consideration of the foregoing and the terms,
conditions, covenants and provisions of this Agreement, the parties mutually
covenant and agree as follows:
     1. Definitions.
          (a) As used in this Agreement:
     “Active Business” shall mean an active trade or business relied upon in the
Ruling Request and the Ruling for Code section 355 treatment in connection with
the Demerger.
     “Affiliate” shall have the meaning set forth in the Separation Agreement.
     “ATOB DPS Entity” shall mean Dr Pepper/Seven Up, Inc., a Delaware
corporation and the member of the DPS Group conducting an Active Business.
     “Beverage Assets” shall mean those assets, as set forth on Schedule A,
relating to (or comprising part of) the beverages business that are sold,
distributed or otherwise transferred by the Cadbury Group to the DPS Group prior
to, and in contemplation of, the Demerger, including any equity interests in the
Beverage Entities.
     “Beverage Entities” shall mean those entities, as set forth on Schedule B,
relating to (or comprising part of) the beverages business the equity of which
is sold, distributed or otherwise transferred (in whole or in part) by the
Cadbury Group to the DPS Group and that become wholly-owned by the DPS Group
prior to, and in contemplation of, the Demerger.
     “C Election” shall mean a joint election by CS (or one or more of its
Subsidiaries) and DPS (or one or more of its subsidiaries) to have the
provisions of subsection 85(1) of the Income Tax Act (Canada) (and any
equivalent or corresponding provision under applicable Canadian provincial or
territorial Tax law) apply with respect to the transfer of assets of Cadbury
Beverages Canada Inc., a Canadian corporation (”CBCI”), to Canada Dry Mott’s
Inc., a Canadian corporation (“CDMI”).
     “Cadbury Group” shall mean Cadbury and any Person that is a Subsidiary of
Cadbury immediately after the Demerger Date (for the avoidance of doubt,
including the Confectionery Entities but excluding the Beverage Entities), and
each Person that becomes a Subsidiary of Cadbury after the Demerger Date.
     “Cadbury Group Taxes” shall mean any Taxes of the Cadbury Group (including
Taxes for which any member of the Cadbury Group is primarily liable under
applicable Tax law but excluding Taxes for which any such member is secondarily
liable under such law) for any Pre-

2



--------------------------------------------------------------------------------



 



Demerger Period, Straddle Period or Post-Demerger Period. For the avoidance of
doubt, Cadbury Group Taxes shall (a) include any Taxes (i) shown as due on Tax
Returns of the Cadbury Group for Pre-Demerger Periods and Straddle Periods
(including Taxes imposed in respect of the sale, distribution or other transfer
of the Beverage Assets by the Cadbury Group to the DPS Group but excluding Taxes
of the Beverage Entities), (ii) imposed in respect of the Beverage Assets while
owned by the Cadbury Group prior to the sale, distribution or other transfer of
the Beverage Assets to the DPS Group, and (iii) of the Confectionery Entities
for all taxable periods; and (b) exclude Taxes (i) of the Beverage Entities for
all taxable periods, (ii) of a member of the DPS Group for which a member of the
Cadbury Group is responsible for (A) under Treasury Regulation 1.1502-6 (or
similar provision of U.S. state or local or non-U.S. Tax law) solely as a result
of such Cadbury Group member being or having been included in a Tax Return with
any member of the DPS Group or otherwise joining in a fiscal unity or other
combined group or (B) as a consequence of the failure of any member of the DPS
Group to discharge a liability for Tax for which a member of the DPS Group is
primarily liable under applicable Tax law or (C) because such member of the
Cadbury Group acted as a representative of a group of companies to the extent
that the Cadbury Group Tax liability would have been a liability of a member of
the DPS Group if such member of the Cadbury Group did not act as a
representative, and (iii) Taxes described in Section 6(b)(iv).
     “CFC Legislation” means (i) that legislation contained in Chapter IV of
Part XVII of the Income and Corporation Taxes Act 1988 of the United Kingdom (or
any comparable successor or additional legislation), together with all related
statutory instruments, orders, judgments (including of the European Court of
Justice or the Courts of England and Wales), enactments, laws, directives and
Taxing Authority practice relating to the same, and (ii) any provision of any
taxation statute in the Netherlands of similar effect to the United Kingdom
Legislation referred to in clause (i) above, together with all Taxing Authority
practice relating to the same.
     “CFC Questions” means any information required by the Cadbury Group in
order to comply with any obligations under any CFC Legislation.
     “Confectionery Assets” shall mean those assets, as set forth on Schedule C,
relating to (or comprising part of) the confectionery business that are sold,
distributed or otherwise transferred by the DPS Group to the Cadbury Group prior
to, and in contemplation of, the Demerger, including any equity interests in the
Confectionery Entities.
     “Confectionery Entities” shall mean those entities, as set forth on
Schedule D, relating to (or comprising part of) the confectionery business the
equity of which is sold, distributed or otherwise transferred (in whole or in
part) by the DPS Group to the Cadbury Group and that become wholly-owned by the
Cadbury Group prior to, and in contemplation of, the Demerger.
     “Confectionery Transactions” shall mean (i) the sales, distributions or
other transfers, as set forth on Schedule E, which include sales, distributions
or other transfers of the Confectionery Assets or of the Confectionery Entities
by a member of the DPS Group to the Cadbury Group prior to, and in contemplation
of, the Demerger, (ii) the Cross-Border Financing Transactions, and (iii) the
transfer of assets of CBCI to CDMI.

3



--------------------------------------------------------------------------------



 



     “Cross-Border Financing Transactions” shall mean the transactions entered
into prior to the Demerger Date, involving an amount loaned or other financing
(including a preferred equity investment), directly or indirectly, by a borrower
(or issuer of the debt or preferred equity investment) which is a member of the
CSAB Group or a Subsidiary of the CSAB Group and the lending party (or the
holder of the debt or preferred equity investment) is a Subsidiary of Cadbury
other than a member of the CSAB Group or a Subsidiary of the CSAB Group. For the
avoidance of doubt, Cross-Border Financing Transactions shall not include any
amount loaned or other financing (including a preferred equity investment),
directly or indirectly, between the members of the CSAB Group or a U.S.
Subsidiary thereof.
     “CSAB Group” shall mean the affiliated group, within the meaning of Code
section 1504(a), the common parent of which was either CSAI or Cadbury Schweppes
Holdings (US) (“CSH”) and the common parent of which upon the Demerger will be
DPS, treating for such purposes, the stock of CSAI, CSH and DPS as widely held
by the public.
     “Damages” shall mean any damage, liability, loss, cost, charge,
assessments, settlements, judgments or expense (including, without limitation,
reasonable expenses of investigation and attorneys’ and accountants’ fees and
expenses).
     “Demerger Date” shall mean May 7, 2008, the date on which the Demerger is
effected and the stock of DPS is issued by DPS to Cadbury shareholders.
     “DPS Group” shall mean DPS and any Person that is a Subsidiary of DPS
immediately after the Demerger Date (for the avoidance of doubt, including the
Beverage Entities and any CSAB Group members but excluding the Confectionery
Entities), and each Person that becomes a Subsidiary of DPS after the Demerger
Date.
     “DPS Group Taxes” shall mean any Taxes of the DPS Group (including Taxes
for which any member of the DPS Group is primarily liable under applicable Tax
law but excluding Taxes for which any such member is secondarily liable under
such law) for any Pre-Demerger Period, Straddle Period or Post-Demerger Period.
For the avoidance of doubt, DPS Group Taxes shall (a) include any Taxes
(i) shown as due on the DPS Transition Returns and Tax Returns of the DPS Group
described in Section 3(b)(i) (excluding Income Taxes imposed in respect of the
Confectionery Transactions in excess of $22,194,000 and excluding Taxes of the
Confectionery Entities), (ii) imposed in respect of the Confectionery Assets
while owned by the DPS Group prior to the sale, distribution or other transfer
of the Confectionery Assets to the Cadbury Group, and (iii) of the Beverage
Entities for all taxable periods; and (b) exclude (i) Income Taxes imposed in
respect of the Confectionery Transactions in excess of $22,194,000, (ii) Taxes
of the Confectionery Entities for all taxable periods, and (iii) Taxes of a
member of the Cadbury Group for which a member of the DPS Group is responsible
for (A) under Treasury Regulation 1.1502-6 (or similar provision of U.S. state,
local or Non-U.S. Tax law) solely as a result of such DPS Group member being or
having been included in a Tax Return with any member of the Cadbury Group or
otherwise joining in a fiscal unity or other combined group or (B) as a
consequence of the failure of any member of the Cadbury Group to discharge a
liability for Tax for which a member of the Cadbury Group is primarily liable
under applicable Tax law or (C) because such member of the DPS Group acted as a
representative of a group of companies to the extent that

4



--------------------------------------------------------------------------------



 



the DPS Group Tax liability would have been a liability of a member of the
Cadbury Group if such member of the DPS Group did not act as a representative.
     “DPS Transaction Costs” shall have the meaning set forth in the Separation
Agreement but excluding rating agency costs set forth on Schedule 1.01(o) of the
Separation Agreement.
     “Final Determination” shall mean any final determination of a liability in
respect of Taxes that, under applicable Tax law, is no longer subject to further
appeal, review or modification through proceedings or otherwise (including the
expiration of the statute of limitations or a period for the filing of claims
for refunds, amended Tax Returns or appeals from adverse determinations).
     “Income Taxes” shall mean Taxes based upon, measured by, or calculated with
respect to (i) net income or net profits (including any capital gains, minimum
taxes and any Taxes on items of Tax preference, but not including sales, use,
real or personal property transfer, value added or other similar Taxes),
(ii) multiple bases (including corporate franchise, doing business or occupation
Taxes imposed by a jurisdiction in lieu of Taxes on net income or net profits)
if one or more of the bases upon which such Tax may be imposed on, measured by,
or calculated with respect to, is net income or net profits and
(iii) withholding Taxes imposed under Code section 1442, 1445 or 1446 (or
comparable provisions of non-U.S. Tax law) on any payments or distributions
(except for wages or other remuneration for services).
     “Income Tax Return” shall mean Tax Returns that relate to Income Taxes.
     “Incremental DPS Group Taxes” shall mean (i) the amount of Income Taxes in
respect of the Confectionery Transactions that are imposed on the DPS Group,
determined in accordance with the Tax Return preparation provisions set forth in
Section 3 and computed as if the relevant taxable year of the DPS Group closed
on the Demerger Date, in excess of $22,194,000, plus (ii) the amount of Income
Taxes in respect of the Confectionery Transactions in excess of the sum of
(A) the amount computed pursuant to clause (i), and (B) $22,194,000, to the
extent that, in accordance with Section 3(d)(ii), there is a confirmed material
change in applicable Tax law after the Demerger Date but prior to the due date
for timely filing of the applicable Tax Return of the DPS Group (including valid
extensions obtained), and, as a result, the Income Tax reporting position for
such Confectionery Transaction that was based on the opinions (or substantially
equivalent written advice) described in Section 3(d)(ii) is no longer applicable
or otherwise not followed or adopted, plus (iii) without duplication in respect
of clauses (i) and (ii), the amount of Income Taxes, as determined pursuant to a
Final Determination, in respect of the Confectionery Transactions imposed on the
DPS Group (or any member thereof) in excess of the sum of (A) the amount of
Income Taxes for such Confectionery Transactions that were computed pursuant to
clauses (i) and (ii), and (B) $22,194,000.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, estate, joint venture, association, company, partnership,
governmental authority or other entity.
     “Post-Demerger Period” shall mean any taxable period beginning after the
Demerger Date.

5



--------------------------------------------------------------------------------



 



     “Pre-Demerger Period” shall mean any taxable period ending on or before the
Demerger Date.
     “Specified Entity” shall mean each of the entities as set forth on
Schedule F.
     “Straddle Period” shall mean any taxable period that begins on or before
and ends after the Demerger Date. For avoidance of doubt, the term Straddle
Period shall include the Tax year of the affiliated group within the meaning of
Code section 1504(a) that includes CSAI and the ATOB DPS Entity as members that
begins in January 2008 and ends in December 2008 or otherwise after the Demerger
Date.
     “Subsidiary” shall have the meaning set forth in the Separation Agreement.
     “Tax” or “Taxes” shall mean any and all federal, state, local, foreign
duties or other taxes imposed by a Taxing Authority in the United States, United
Kingdom, Canada, the Netherlands or Mexico or any other jurisdiction, including
any net income, gross income, gross receipts, alternative or add-on minimum,
sales, use, business and occupation, value-added, trade, goods and services, ad
valorem, franchise, profits, license, business royalty, withholding, payroll,
employment, capital, excise, transfer, recording, severance, stamp, occupation,
premium, property, asset, real estate acquisition, environmental or other tax or
duty, together with any interest, penalty, addition to tax or other additional
amount imposed by a Taxing Authority.
     “Taxing Authority” shall mean any governmental authority (domestic or
foreign), including, without limitation, any state, municipality, political
subdivision or governmental agency, responsible for the imposition of any Tax.
     “Tax Benefit Attribute” shall mean any net operating loss (including
carrybacks and carryforwards), credit, refund, deduction, depreciation,
amortization, allowance or other item that can be used to reduce or offset a Tax
liability.
     “Tax Proceeding” shall mean any Tax audit, examination, dispute or
proceeding (whether administrative, judicial or contractual).
     “Tax Return” shall mean any Tax return, statement, report, form, election,
claim or surrender (including estimated Tax returns and reports, extension
requests and forms, and information returns and reports) required to be filed
with any Taxing Authority.
     “Transition Services Agreement” shall mean the agreement entered into by
Cadbury and DPS, dated as of May 1, 2008, in respect of certain services
(including Tax, accounting and legal services) to be provided by the Cadbury
Group to the DPS Group for an interim period beginning after the Demerger Date.
     “Underpayment Rate” shall mean the underpayment rate as set forth in Code
section 6621.
          (b) Any term used in this Agreement which is not defined in this
Agreement shall, to the extent the context requires, have the meaning assigned
to it in the Code or the applicable

6



--------------------------------------------------------------------------------



 



Treasury regulations thereunder (as interpreted in administrative pronouncements
and judicial decisions), in comparable provisions of applicable Tax law or in
the Ruling or Separation Agreement. In this Agreement, except to the extent
otherwise provided or that the context otherwise requires: (i) when a reference
is made in this Agreement to an Article, Section, Exhibit or Schedule, such
reference is to an Article or Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated; (ii) the table of contents and headings
for this Agreement are for reference purposes only and do not affect in any way
the meaning or interpretation of this Agreement; (iii) whenever the words
“include,” “includes” or “including” are used in this Agreement, they are deemed
to be followed by the words “without limitation”; (iv) the words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (v) the definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms.
     2. Sole Tax Sharing Agreement. Any and all existing Tax sharing agreements
or arrangements, written or unwritten, between any member of the Cadbury Group
and any member of the DPS Group shall be or shall have been terminated upon the
consummation of the Demerger. Upon the consummation of the Demerger, neither the
members of the DPS Group nor the members of the Cadbury Group shall have any
further rights or liabilities with respect to such Tax agreements or
arrangements, and this Agreement shall be the sole Tax sharing agreement and
arrangement between the members of the DPS Group and the members of the Cadbury
Group. CS and DPS shall act in good faith in the performance of this Agreement.
     3. Tax Return Filing.
          (a) (i) For Pre-Demerger Periods, to the extent the Income Tax Returns
have not been filed on or before the Demerger Date, and, to the extent provided
in this Section 3(a)(i), for Straddle Periods, CS shall prepare or cause to be
prepared and shall deliver to DPS for timely filing and DPS shall timely file
(or review if a member of the Cadbury Group is permitted under applicable Tax
law to file the relevant Income Tax Return) the following Income Tax Returns for
the DPS Group and its members: (A) U.S. federal, state and local Income Tax
Returns (separate and consolidated, combined, unitary or other group Income Tax
Returns) other than for Straddle Periods, and (B) all other non-U.S. Income Tax
Returns for the DPS Group (including the Netherlands) except for Income Tax
Returns of any subsidiary organized in Mexico of Bebidas Americas Investments
B.V., a Dutch entity (“BAI BV”) and Canadian federal and provincial Income Tax
Returns for CDMI (collectively, those Income Tax Returns prepared by CS are
referred to as “DPS Transition Returns”). For the avoidance of doubt, the
preparation of any consolidated, combined, unitary or other group Tax Return of
the Cadbury Group that includes or reflects a Beverage Entity as a member shall
be governed by Section 3(c). Any and all out-of-pocket expenses incurred in
preparing a DPS Transition Return for a Pre-Demerger Period shall be for the
account of CS. Any and all out-of-pocket expenses incurred by CS in preparing a
DPS Transition Return for a Straddle Period shall be for the account of DPS and
DPS shall reimburse CS within 45 days of DPS’ receipt of a written invoice from
CS setting forth the amount of such expenses.

7



--------------------------------------------------------------------------------



 



               (ii) CS shall provide DPS with a copy of any completed DPS
Transition Return at least 30 days prior to the due date (including any
extensions) for the filing of such DPS Transition Return, in the case of a
Pre-Demerger Period, and at least 45 days prior to the due date (including any
extensions) for the filing of such DPS Transition Return, in the case of a
Straddle Period. DPS shall have the right to review, comment on and propose
amending any items set forth on such DPS Transition Return except to the extent
relating to a Confectionery Entity or Confectionery Transaction or other
transaction or item that is the subject of a previously issued opinion (or
substantially equivalent written advice) described in Section 3(d); provided
that DPS will notify CS in writing of any proposed changes to such DPS
Transition Return at least 20 days prior to the due date of such DPS Transition
Return. In the event that, subject to Section 3(d), DPS disputes the treatment
by CS on a DPS Transition Return of a Confectionery Entity or Confectionery
Transaction that is not the subject of a previously issued opinion (or
substantially equivalent written advice) described in Section 3(d) or CS
disputes any other proposed change by DPS to any such DPS Transition Return, CS
or DPS, as the case may be, will provide the disputing party with an opinion (or
substantially equivalent written advice) of a law firm or accounting firm of
internationally recognized standing and expert in the Tax matters at issue,
reasonably acceptable to the disputing party, supporting the treatment by CS or
the proposed change by DPS, as the case may be, on no less than a “more likely
than not” basis. The fees and expenses of such law firm or accounting firm, as
well as the fees and expenses of the accounting firm for revising the applicable
DPS Transition Return(s) to reflect such proposed change, shall be borne by the
disputing party. For the avoidance of doubt, no changes to a DPS Transition
Return may be made or proposed by DPS with respect to any Confectionery Entity
or any Confectionery Transaction so long as DPS has been provided with an
opinion (or substantially equivalent written advice) of a law firm or accounting
firm pursuant to this Section 3(a) or Section 3(d).
               (iii) DPS shall prepare or cause the relevant members of the DPS
Group to prepare, in a manner consistent with the past practices of the relevant
members of the DPS Group, Tax work paper preparation packages necessary to
enable CS to prepare the DPS Transition Returns described in this Section 3(a)
and such packages shall be delivered to CS (i) at least 90 days prior to the due
date of DPS Transition Returns for Pre-Demerger Periods, (ii) no later than
10 days prior to the due date for estimated and other periodic Income Tax
Returns filed during or within 30 days after the Straddle Periods, and
(iii) within 90 days of the end of the relevant taxable year of the relevant
members of the DPS Group with respect to other DPS Transition Returns for
Straddle Periods.
               (iv) DPS shall pay, or cause to be paid, and shall be responsible
for, any and all Taxes shown as due or otherwise reported on, any DPS Transition
Return; provided that CS shall pay, or cause to be paid, and shall be
responsible for (A) Incremental DPS Group Taxes, and (B) Taxes imposed on a
Confectionery Entity, in each case, shown as due or otherwise reported on any
DPS Transition Return; provided further that such Confectionery Entity is not a
pass-through or other fiscally transparent entity for Tax purposes.
          (b) (i) DPS shall, at its expense, prepare or cause to be prepared and
file or cause to be filed all Tax Returns of the DPS Group (or any member
thereof) for Pre-Demerger and Straddle Periods that are not filed as of the
Demerger Date and that are not described in Section 3(a), including, for the
avoidance of doubt, any (A) U.S. federal, state and local Income Tax

8



--------------------------------------------------------------------------------



 



Returns (separate and consolidated, combined, unitary or other group Income Tax
Returns) for Straddle Periods, (B) Canadian federal and provincial Income Tax
Returns for CDMI, and (C) Income Tax Returns of any subsidiary of BAI BV;
provided that in the case of Income Tax Returns described in clause (A) of this
Section 3(b)(i), DPS shall engage and employ the same accounting firm to prepare
such Tax Returns that CS uses for the preparation of the DPS Transition Returns.
With respect to a Confectionery Entity or a Confectionery Transaction or other
transaction or item that is the subject of a previously issued opinion (or
substantially equivalent written advice) described in Section 3(d), or to the
extent that the treatment of a Confectionery Entity or a Confectionery
Transaction or other transaction or item was determined pursuant to the dispute
resolution procedures involving obtaining an opinion (or substantially
equivalent written advice) of a law firm or accounting firm of internationally
recognized standing and expert in the Tax matters at issue set forth in
Section 3(a), the DPS Group shall prepare the Tax Returns described in this
Section 3(b) consistently with the conclusions set forth in such opinions (or
substantially equivalent written advice).
               (ii) DPS shall provide CS with a copy of any completed Tax Return
described in this Section 3(b) for CS’ review, comment and approval at least
30 days prior to the due date (including any extensions) for the filing of such
Tax Return, in the case of a Pre-Demerger Period, and at least 45 days prior to
the due date (including any extensions) for the filing of such Tax Return, in
the case of a Straddle Period. DPS shall reflect on such Tax Return any comments
provided by CS (including in respect of the treatment of any Confectionery
Entity or Confectionery Transaction) within 10 days following CS’ receipt of the
Tax Return; provided that, except to the extent relating to a Confectionery
Entity or Confectionery Transaction or other transaction or item that is the
subject of a previously issued opinion (or substantially equivalent written
advice) described in Section 3(a) or Section 3(d), if DPS disputes any comments
provided by CS, the dispute resolution procedures involving obtaining an opinion
(or substantially equivalent written advice) set forth in Section 3(a) shall
apply; provided, further, that, for the avoidance of doubt, DPS shall not make
any changes to a Tax Return described in this Section 3(b) with respect to any
Confectionery Entity or Confectionery Transaction or other transaction or item
so long as DPS has been provided with an opinion (or substantially equivalent
written advice) of a law firm or accounting firm pursuant to Section 3(a) or
Section 3(d) unless there has been a material change in applicable Tax law as
described in Section 3(d).
               (iii) DPS shall pay, or cause to be paid, and shall be
responsible for, any and all Taxes due or required to be paid with respect to,
or required to be reported on, any Tax Returns described in this Section 3(b);
provided that CS shall pay, or cause to be paid, and shall be responsible for
(A) Incremental DPS Group Taxes, and (B) Taxes imposed on a Confectionery
Entity, in each case, shown as due or otherwise reported on any Tax Returns
described in this Section 3(b); provided further that such Confectionery Entity
is not a pass-through or other fiscally transparent entity for Tax purposes.
               (iv) The parties acknowledge and agree that to the extent that
the aggregate Income Taxes of the DPS Group in respect of the Confectionery
Transactions shown as due on the DPS Transition Returns and the Tax Returns
described in this Section 3(b), as prepared in accordance with this Section 3
(including Section 3(d)(ii)) and originally filed, is less than $22 million, DPS
shall pay to CS an amount equal to such difference within 5 days of the

9



--------------------------------------------------------------------------------



 



latest due date for timely filing of the Tax Returns of the DPS Group described
in this Section 3(b)(iv) (including valid extensions obtained).
          (c) CS shall prepare or cause to be prepared and file or cause to be
filed any Tax Returns for the Cadbury Group that are filed after the Demerger
Date, including Tax Returns for the Confectionery Entities other than Tax
Returns that include the Confectionery Entities and that are prepared pursuant
to Section 3(a) or 3(b). CS shall pay, or cause to be paid, and shall be
responsible for, any Taxes shown as due or otherwise reported on, any Tax
Returns described in this Section 3(c); provided that DPS shall pay, or cause to
be paid, and shall be responsible for, Taxes imposed on a Beverage Entity shown
as due or otherwise reported on any Tax Returns described in this Section 3(c);
provided further that such Beverage Entity is not a pass-through or other
fiscally transparent entity for Tax purposes.
          (d) (i) Tax Returns referred to in this Section 3 shall be prepared in
a manner consistent with past Tax accounting practices used with respect to
prior Tax Returns (taking into account any changes in applicable Tax law), in
each case, as reasonably determined by the party preparing the Tax Return. All
Tax Returns and Taxes referred to in this Section 3 shall be timely filed with
and timely paid to the applicable Taxing Authority, and
               (ii) Notwithstanding anything to the contrary set forth in this
agreement, the parties acknowledge and agree that, with respect to Confectionery
Transactions and other transactions and items supported by the issuance to CS
and/or one of its Subsidiaries by a law firm or accounting firm prior to the
Demerger Date, of a no less than “more likely than not” opinion (or
substantially equivalent written advice) supporting the Tax treatment thereof,
the DPS Group will follow, adopt and fully support Income Tax reporting
positions that are consistent with the conclusions in those opinions (or
substantially equivalent written advice), in each case absent a material change
in applicable Tax law after the Demerger Date, which change invalidates one or
more of such conclusions and which change is confirmed in writing by
independent, nationally recognized Tax counsel selected by CS and reasonably
acceptable to DPS. Without limiting the foregoing, each member of the DPS Group
will file (and support the filing by the Cadbury Group of) Tax Returns
consistently with such positions and opinions (or substantially equivalent
written advice), which Tax Returns do not include either (x) a Form 8275 (or the
substantial equivalent form for state, local or foreign purposes) with respect
to any such Confectionery Transaction or other transaction or item or (y) a
Form 8886 (or the substantial equivalent form for state, local or foreign
purposes) with respect to any such transaction or item. The DPS Group will
promptly notify CS in writing of any legislation or other item that may
represent such a material change in applicable Tax law. For the avoidance of
doubt, the DPS Group acknowledges and agrees that, absent such a material change
in applicable Tax law that is confirmed pursuant to this Section 3(d)(ii), with
respect to any Confectionery Transaction or other transaction or item supported
by the issuance to CS of a no less than “more likely than not” opinion (or
substantially equivalent written advice), the DPS Group shall not procure the
services of any law firm or accounting firm to issue an opinion (or
substantially equivalent written advice) in respect of such Confectionery
Transaction or other transaction or item that is inconsistent with the
conclusions set forth in such opinion (or substantially equivalent written
advice) or otherwise challenge the treatment of such Confectionery Transaction
or other transaction or item.

10



--------------------------------------------------------------------------------



 



          (e) The filing of any Tax Return not otherwise expressly dealt with in
this Section 3 shall be filed by the Person who is responsible for filing such
Tax Return under applicable Tax law and the payment of any Taxes shown as due or
otherwise required to be reported on such Tax Returns shall be the
responsibility of the Person who is primarily liable for such Taxes under
applicable Tax law. In the case of a consolidated, combined, unitary or other
group Tax Return, the member or other entity whose activity or operations
generate the Taxes for which payment is due (computed on a stand alone basis)
shall be treated as the Person who is primarily liable for such Taxes under
applicable Tax Law for purposes of this Agreement.
     4. Carrybacks; Amended Tax Returns; Refunds; Transaction Costs; CDMI.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, (i) to the extent permitted under applicable Tax law, each member of
the DPS Group shall take all actions required to waive any carryback period with
respect to any Tax Benefit Attribute that arises or otherwise becomes available
after the Demerger, and (ii) no member of the DPS Group shall amend any Income
Tax Return for a Pre-Demerger Period or a Straddle Period (including, for the
avoidance of doubt, for purposes of carrying back any Tax Benefit Attribute from
a Post-Demerger Period to a Pre-Demerger Period or Straddle Period) without the
prior written consent of CS (which consent shall not be unreasonably withheld).
In the event that (A) CS consents to amending an Income Tax Return of the DPS
Group, (B) a member of the DPS Group is not permitted under applicable Tax law
to waive a carryback period in respect of a Tax Benefit Attribute and is
required to carry back the Tax Benefit Attribute to a Pre-Demerger Period or
Straddle Period, or (C) in the case of a Straddle Period, a Tax Benefit
Attribute generated during the portion of the Straddle Period beginning after
the Demerger Date reduces Taxes that were imposed during the portion of the
Straddle Period ending on the Demerger Date (for this purpose, treating the two
portions of the Straddle Period as separate taxable years), CS shall be entitled
to any refund, credit or similar benefit (including by way of being allowable as
an offset and any interest with respect thereto) that results from the actions
referred to in clauses (A), (B) or (C) to the extent that any incremental Taxes
or other costs are incurred by any member of the Cadbury Group and the excess,
if any, shall be the property of the DPS Group; provided, however, that DPS will
indemnify the Cadbury Group to the extent that the incremental Taxes or other
costs incurred by the Cadbury Group pursuant to the CFC Legislation or otherwise
exceeds the amount of the refund, credit or similar benefit.
          (b) Except as provided in Section 4(a), any refund of DPS Group Taxes
(including by way of being allowable as an offset and any interest with respect
thereto) shall be the property of the DPS Group and, if received by a member of
the Cadbury Group, such refund shall promptly be paid over to DPS. Any refund of
Cadbury Group Taxes and Incremental DPS Group Taxes (including by way of being
allowable as an offset and any interest with respect thereto) shall be the
property of the Cadbury Group and, if received by a member of the DPS Group,
such refund shall promptly be paid over to CS. In the event of a subsequent
disallowance by a Tax Authority of any refund that has been paid over to CS or
DPS pursuant to this Section 4(b), CS or DPS, as the case may be, shall return
such payment together with any applicable interest.
          (c) (i) Notwithstanding anything contained in Section 3 to the
contrary, no later

11



--------------------------------------------------------------------------------



 



than 45 days following the Demerger Date, CS shall consult with DPS in respect
of the Tax treatment by any member of the DPS Group of DPS Transaction Costs to
be reflected on the IRS Form 1120 for CSAI and its U.S. Subsidiaries for the
taxable year ending on December 31, 2007, and no later than 90 days prior to the
timely filing of the IRS Form 1120 for the DPS Group for the taxable year that
includes the Demerger Date and each taxable year thereafter, DPS shall consult
with CS in respect of the Tax treatment by any member of the DPS Group of DPS
Transaction Costs to be reflected in such IRS Form 1120 and subsequent IRS
Form 1120s of the DPS Group. In the event that DPS disputes the proposed Tax
treatment by CS of DPS Transaction Costs, CS, at the joint expense of DPS and
CS, will provide DPS with an opinion (or substantially equivalent written
advice) of a law firm or accounting firm of internationally recognized standing
and expert in the Tax matters at issue, reasonably acceptable to DPS, supporting
the Tax treatment of such DPS Transaction Costs on no less than a should basis.
In respect of the taxable year ending on December 31, 2007, and each taxable
year thereafter, DPS shall, in accordance with Section 4(c)(ii), make a payment
to CS in an amount, if any, equal to 50% of the actual reduction in Taxes of, in
the case of the taxable year ending on December 31, 2007, CSAI and its U.S.
Subsidiaries and, in the case of the taxable year that includes the Demerger
Date and each taxable year thereafter, the DPS Group (or any member thereof), in
each case, determined on a with and without basis, for such taxable year
resulting from the use of any Tax Benefit Attributes related to one or more DPS
Transaction Costs.
               (ii) Within 10 days of the timely filing of the IRS Form 1120 for
CSAI and its U.S. Subsidiaries for the taxable year that ends on December 31,
2007, and within 10 days of the timely filing of the IRS Form 1120 for the DPS
Group (or corresponding successor Tax Return) for the taxable year that includes
the Demerger Date and each taxable year thereafter, DPS shall (A) provide CS
with an executed officer’s certificate setting forth in reasonable detail the
amount of any actual reduction in Taxes described in Section 4(c)(i) for such
taxable year, and (B) pay to CS the amount of such reduction in Taxes; provided
that the DPS Group shall provide CS, in accordance with Section 8, access to any
documents or other information that CS reasonably determines is necessary to
confirm the statements set forth in the officer’s certificate and the amount of
such payment. Any amount paid by DPS to CS pursuant to this Section 4(c)(ii)
shall be adjusted to reflect any Final Determination with respect to the Tax
treatment of DPS Transaction Costs and payments between CS and DPS to reflect
any such adjustment shall be made as necessary within 10 days of such
determination.
          (d) (i) If, on or prior to June 30, 2009, CS (or one or more of its
Subsidiaries) notifies DPS (or one or more of its Subsidiaries) that a C
Election will be made in respect of eligible capital property, DPS agrees to pay
CS an amount equal to C$7,000,000 per year (each, an “Initial Tax Benefit
Amount”) in respect of the calendar year that includes the Demerger Date and
each of the next 9 succeeding calendar years, and an amount equal to
C$20,250,000 (the “Final Tax Benefit Amount”) in respect of the 10th succeeding
calendar year (such 10th succeeding calendar year, the “Final Year”) following
the calendar year that includes the Demerger Date (such calendar years, in the
aggregate, the “Applicable Period”) in accordance with the provisions of this
Section 4(d). DPS and CS acknowledge and agree that the Initial Tax Benefit
Amounts and the Final Tax Benefit Amount are based on a C Election that results
in a cumulative eligible capital amount of C$420,000,000; provided that, to the
extent that the actual amount of the resulting cumulative eligible capital
amount is greater than or less than

12



--------------------------------------------------------------------------------



 



C$420,000,000, the Initial Tax Benefit Amounts and the Final Tax Benefit Amount
shall be proportionately adjusted (e.g., if the actual amount of the cumulative
eligible capital amount is C$210,000,000, the Initial Tax Benefit Amounts and
the Final Tax Benefit Amount would each be reduced by 50%); provided further
that, to the extent that, pursuant to a Final Determination, the amount of the
cumulative eligible capital amount is determined to be greater than or less than
C$420,000,000, the Initial Tax Benefit Amounts and the Final Tax Benefit Amount
shall be proportionately adjusted in a similar manner. Subject to this
Section 4(d), an amount equal to each Initial Tax Benefit Amount, in the case of
a calendar year in the Applicable Period (other than the Final Year), and, in
the case of the Final Year, the Final Tax Benefit Amount, shall be paid by DPS
to CS (or a Subsidiary of CS pursuant to Section 4(e)) within 30 days of the due
date for the timely filing of the Canadian federal Income Tax Return for CDMI
(or its successors) or, if no longer CDMI, that of the principal Subsidiary of
DPS organized or doing business in Canada, for the taxable year that ends on the
close of or in such calendar year (the “Canadian Tax Return”) but in no event
shall the payment by DPS to CS of each Initial Tax Benefit Amount and, in the
case of the Final Year, the Final Tax Benefit Amount, be made later than
September 1st of the each succeeding calendar year beginning in 2009.
               (ii) Notwithstanding Section 4(d)(i), the full amount of the
Initial Tax Benefit Amount in respect of a calendar year in the Applicable
Period (other than the Final Year) and, in the case of the Final Year, the Final
Tax Benefit Amount shall be paid by DPS only if the gross revenues (computed
without taking into account discounts) of CDMI (or its successors) and any other
Subsidiaries of DPS organized or doing business in Canada (including their
branches) for such calendar year or Final Year, as applicable, determined in
accordance with Canadian generally accepted accounting principles (the “Actual
Gross Revenues Amount”) equals or exceeds C$200,000,000 (the “Threshold Gross
Revenues Amount”); provided that the Actual Gross Revenues Amount for the Final
Year shall be increased by an amount equal to the Excess Actual Gross Revenues
Amount (as defined below); provided, further, that if CDMI (or its successors)
or one or more such Subsidiaries of DPS (including their branches) sells or
otherwise transfers a substantial portion of its assets to any Person (other
than another Subsidiary of the DPS Group), CS and DPS shall negotiate in good
faith to proportionately adjust the Threshold Gross Receipts Amount for the
calendar year in which the sale or transfer occurs and subsequent calendar years
to reflect such sale or transfer. The “Excess Actual Gross Revenues Amount”
shall be an aggregate amount equal to the total amount, if any, by which the
Actual Gross Revenues Amount for each calendar year during the Applicable Period
(other than the Final Year) exceeds C$200,000,000, less any Actual Gross
Revenues Amount in excess of C$200,000,000 for a calendar year that was used in
calendar years prior to the Final Year to increase the amount payable to CS
pursuant to Section 4(d)(iii) in respect of any carryforwards of Initial Tax
Benefit Amounts.
               (iii) In respect of each of the 11 calendar years included in the
Applicable Period, DPS shall, within 10 days of the timely filing of the
Canadian Tax Return for the taxable year that ends on the close of or in each
such calendar year but in no event later than August 1st of the next succeeding
calendar year, provide CS with an executed officer’s certificate (A) stating the
Actual Gross Revenues Amount and (B) setting forth in reasonable detail the
determination that the Actual Gross Revenues Amount is either greater than or
less than the Threshold Gross Receipts Amount; provided that, DPS shall provide
CS, in accordance with

13



--------------------------------------------------------------------------------



 



Section 8, access to any documents or other information that CS reasonably
determines is necessary to confirm the statements set forth in the officer’s
certificate. If the Actual Gross Revenues Amount is less than the Threshold
Gross Revenues Amount for a calendar year in the Applicable Period other than
the Final Year, (A) the amount of the Initial Tax Benefit Amount payable by DPS
for such calendar year shall be proportionately reduced (e.g., if the Actual
Gross Revenues Amount for a calendar year is C$100,000,000, the amount of the
Initial Tax Benefit Amount currently required to be paid by DPS to CS in respect
of such calendar year would be reduced by 50%), and (B) the portion of the
Initial Tax Benefit Amount not required to currently be paid shall be carried
forwarded and added to the Initial Tax Benefit Amount or the Final Tax Benefit
Amount, as applicable, that is due in respect of the next succeeding calendar
year in the Applicable Period and shall be payable in accordance with this
Section 4(d)(iii). Any remaining amount of an Initial Tax Benefit Amount not
paid pursuant to the limitation described in the preceding sentence shall be
carried forward and shall be paid in respect of the first succeeding calendar
year in the Applicable Period in which the Actual Gross Revenues Amount is more
than C$200,000,000 but, except with respect to the Final Year, only to the
extent of the excess Initial Tax Benefit Amount for such calendar year
determined on a proportionate basis to the Actual Gross Revenues Amount (e.g.,
if the Actual Gross Revenues Amount is C$400,000,000 for a calendar year and the
Initial Tax Benefit Amount (not including carryforwards) is C$7,000,000, then up
to C$7,000,000 of carried forward Initial Tax Benefit Amounts shall be due and
payable along with the amount of the Initial Tax Benefit Amount for such
calendar year). With respect to the Final Year, (A) if the Actual Gross Revenues
Amount plus any Excess Actual Gross Revenues Amount exceed the Threshold Gross
Revenues Amount, the Final Tax Benefit Amount and any carried forward Initial
Tax Benefit Amounts shall be paid in full by DPS to CS, and (B) if the Actual
Gross Revenues Amount plus any Excess Actual Gross Revenues Amount is less than
the Threshold Gross Revenues Amount the amount of the aggregate of the Final Tax
Benefit Amount and any carried forward Initial Tax Benefit Amounts that is
required to be paid in full by DPS to CS shall be reduced on a proportionate
basis and the amount of the reduction shall be ratably allocated over the next 5
succeeding calendar years and shall be computed on a present value basis using a
discount rate equal to the rate on 5-year U.S. Treasury securities (in effect at
the time of the computation) plus 4% and the aggregate amount so computed shall
be paid by DPS to CS on the payment date for the Final Year (as set forth in
Section 4(d)(i)) (e.g., if, in the Final Year, the Actual Gross Revenues Amount
plus any Excess Actual Gross Revenues Amount is C$100,000,000 and the total
amount of the Final Tax Benefit Amount and the carried forward Initial Tax
Benefit Amounts are C$40,000,000, then C$20,000,000 is required to be paid in
full and the remaining C$20,000,000 would be ratably allocated over the next
five years and subject to the net present value computation described above and
such computed amount, together with the C$20,000,000, would be paid by DPS and
CS in respect of the Final Year).
               (iv) Notwithstanding Sections 4(d)(i), (ii) and (iii), to the
extent that (A) a substantial portion of the assets of CDMI (or its successors)
or one or more other Subsidiaries of DPS organized or doing business in Canada
(including their branches) is sold or otherwise transferred to any Person (other
than another Subsidiary of the DPS Group) during the Applicable Period and the
proceeds of such sale or transfer (or a portion thereof) are applied to reduce
the cumulative eligible capital account that is created by the C Election
described in this Section 4(d), an amount equal to the reduction in such capital
account multiplied by the

14



--------------------------------------------------------------------------------



 



applicable Canadian tax rate in effect for the calendar year in which the sale
or transfer occurs shall be paid by DPS to CS within 30 days of the closing of
the sale or transfer and the parties shall negotiate in good faith to determine
the appropriate reductions in the Initial Tax Benefit Amount for such calendar
year and subsequent calendar years and the Final Tax Benefit Amount, or (B) the
stock, or substantially all of the assets, of CDMI (or its successors) or one or
more other Subsidiaries of DPS organized or doing business in Canada (including
their branches) is sold or otherwise transferred to any Person (other than
another Subsidiary of the DPS Group) during the Applicable Period, the remaining
Initial Tax Benefit Amounts and the Final Tax Benefit Amount shall be computed
on a present value basis using a discount rate equal to the rate on 5-year U.S.
Treasury securities (in effect at the time of the computation) plus 4% and the
aggregate computed amount shall be paid by DPS to CS within 30 days of the
closing of the sale or transfer.
               (v) CS and DPS acknowledge and agree that on or before each of
the 5th and 7th anniversaries of the Demerger Date, CS and DPS shall negotiate
in good faith to determine a payment by DPS to CS that terminates any remaining
Initial Tax Benefit Amounts and the Final Tax Benefit Amount that would be
payable by DPS pursuant to and subject to the limitations of this Section 4(d);
provided that, for the avoidance of doubt, if an agreement is not reached by CS
and DPS, the provisions of this Section 4(d) shall continue to apply in
accordance with their terms.
               (vi) DPS acknowledges and agrees that the DPS Group (and any
member thereof as required by applicable Tax law) shall make a timely election
pursuant to Code section 338(g) in respect of the acquisition of stock of CDMI
from the Cadbury Group and shall timely file all corresponding IRS Forms
required to be filed with the IRS in connection with the Code section 338(g)
election and, except pursuant to a Final Determination, the DPS Group shall not
take any action inconsistent with the Code section 338(g) election and the
step-up in Tax basis of the assets of CDMI in respect of any Tax Return, audit
or other proceeding or otherwise. For the avoidance of doubt, the treatment and
reporting of the Code section 338(g) election in respect of CDMI on the IRS
Form 1120 for the DPS Group for the taxable year that includes the Demerger Date
shall be governed by this Section 4(d)(vi) and Section 3(b)(ii).
               (vii) In the event that, pursuant to a Final Determination, it is
determined that CDMI was not entitled, pursuant to the Code section 338(g)
election described in Section 4(d)(vi) or otherwise, to step-up the Tax basis of
its assets to their respective values at the time of their acquisition by CDMI
for U.S. federal income tax purposes in connection with the transfer of such
assets from CBCI to CDMI and/or the various transactions pursuant to which the
stock of CDMI was sold to the DPS Group prior to, and in connection with the
Demerger, CS shall (i) repay to DPS the actual amounts of any Initial Tax
Benefit Amounts or Final Tax Benefit Amount previously paid to CS pursuant to
Section 4(d) and, for the avoidance of doubt, no further Initial Tax Benefit
Amounts or Final Tax Benefit Amount shall be required to be paid by DPS to CS
pursuant to this Section 4(d), and (ii) indemnify and hold the DPS Group
harmless against any interest and penalties charged by the IRS pursuant to the
Final Determination that are attributable to incremental U.S. federal income
taxes, if any, that the DPS Group is required to pay in respect of previous
distributions from CDMI as a result of recomputing the earnings and profits of
CDMI for U.S. federal income tax purposes to reflect the disallowance of the
step-up

15



--------------------------------------------------------------------------------



 



adjustment of the Tax basis of the assets of CDMI; provided that, for the
avoidance of doubt, CS, pursuant to and in accordance with the provisions of
Section 9(b), shall have full control over any Tax Proceeding relating to or
involving the Tax basis step-up or adjustment thereto in respect of the assets
of CDMI for U.S. federal income tax purposes.
          (e) If requested by CS, DPS agrees to make any payment due under
Section 4(c) or 4(d) to a Subsidiary of CS. In the event that a payment from DPS
to CS (or one or more of its Subsidiaries) pursuant to Section 4(c) or 4(d) is
subject to Tax deductions or withholdings under applicable Tax law or any Taxes
are imposed on CS (or one or more of its Subsidiaries) in respect of such
payment, DPS shall not be required to increase the payment or otherwise provide
a gross-up to CS (or one or more of its Subsidiaries); provided that DPS agrees
to cooperate with CS and to use commercially reasonable efforts (to the extent
such efforts will not result in materially adverse consequences to the DPS Group
(or any member thereof)) to mitigate or avoid any applicable Tax deductions or
withholdings or other Taxes imposed.
     5. Representations and Covenants of DPS.
          (a) DPS, on behalf of the DPS Group, represents that as of the date
hereof, and covenants that on the Demerger Date, there is no plan or intention
by the DPS Group to:
               (i) liquidate DPS or merge or consolidate DPS or the ATOB DPS
Entity with any other Person or sell, issue or otherwise dispose of, directly or
indirectly, the ATOB DPS Entity or any equity interest, or an instrument
convertible into an equity interest, in the ATOB DPS Entity;
               (ii) take any action inconsistent with the written statements and
representations furnished to the IRS in connection with the Ruling Request or
set forth by the IRS in the Ruling;
               (iii) repurchase stock of DPS in a manner contrary to the
requirements of IRS Revenue Procedure 96-30, as modified by IRS Revenue
Procedure 2003-48, or in a manner contrary to the representations set forth by
the IRS in the Ruling;
               (iv) issue any class of nonvoting stock of DPS; and
               (v) fail to preserve and maintain the separate legal existence,
entity classification for Tax purposes and ownership structure of the Specified
Entities (other than a Specified Entity that is listed as the predecessor of
another Specified Entity on Schedule F), in each case, as in effect on the
Demerger Date.
          (b) DPS covenants to CS that, without either (i) the prior written
consent of CS, (ii) a supplemental private letter ruling issued by the IRS with
respect to the Ruling Request, based upon a request for supplemental private
letter ruling filed with the prior written consent of CS, or (iii) an
unqualified written opinion of nationally recognized Tax counsel selected by DPS
and acceptable to CS in its sole discretion exercised in good faith (in the case
of (iii), such opinion shall be satisfactory to CS in its sole discretion
exercised in good faith):

16



--------------------------------------------------------------------------------



 



               (i) throughout the twelve-month period following the Demerger
Date, neither DPS nor the ATOB DPS Entity will liquidate, merge or consolidate
with any other Person, DPS will continue to wholly-own the ATOB DPS Entity and
no member of the DPS Group will sell, issue or otherwise dispose of, directly or
indirectly, any equity interest, or an instrument convertible into an equity
interest, in the ATOB DPS Entity;
               (ii) following the Demerger, the DPS Group will, for a minimum of
twelve months, continue the conduct of Active Business;
               (iii) throughout the twelve-month period following the Demerger
Date, DPS will not issue any class of nonvoting stock of DPS;
               (iv) DPS will not, nor will it permit any member of the DPS Group
to, take any action inconsistent with the written statements and representations
furnished to the IRS in connection with the Ruling Request or set forth by the
IRS in the Ruling;
               (v) throughout the two-year period following the Demerger Date,
DPS will not repurchase stock of DPS in a manner contrary to the requirements of
IRS Revenue Procedure 96-30, as modified by IRS Revenue Procedure 2003-48, or in
a manner contrary to the representations set forth in the Ruling;
               (vi) on or after the Demerger Date, except as otherwise provided
by this Agreement and except for the transactions listed on Schedule G, DPS will
not, nor will it permit any member of the DPS Group to (A) make or change any
accounting method or amend any Tax Return, or (B) take any Tax position on an
Income Tax Return that is outside the ordinary course of business or
inconsistent with past practice, in each case, that results in an increased Tax
liability or a reduction of Tax Benefit Attributes of the Cadbury Group or any
member thereof in respect of any Pre-Demerger Period or Straddle Period
including pursuant to the CFC Legislation; and
               (vii) DPS will preserve and maintain the separate legal
existence, entity classification for Tax purposes and ownership structure of the
Specified Entities (other than a Specified Entity that is listed as the
predecessor of another Specified Entity on Schedule F), in each case, as in
effect on the Demerger Date, until after the calendar year that includes the
second anniversary of the Demerger Date.
          (c) DPS agrees that, regardless of whether CS consents to, or DPS
receives a private letter ruling from the IRS or an opinion of Tax counsel with
respect to, any action referred to in Section 5(b), CS is to have no liability
for any Taxes or Damages (including pursuant to any indemnification obligations
under this Agreement) resulting from any such action and DPS agrees to indemnify
and hold harmless the Cadbury Group against any such Taxes or Damages including
Damages of the Cadbury Group relating to Taxes of shareholders of Cadbury and/or
DPS incurred as a result of such actions. DPS shall also bear all reasonable
out-of-pocket costs incurred by CS in connection with obtaining any private
letter ruling from the IRS or an opinion of Tax counsel or in connection with
CS’ determination of whether or not to grant any written consent required under
Section 5(b).

17



--------------------------------------------------------------------------------



 



     6. Indemnities.
          (a) Subject to the provisions of this Section 6, CS and each member of
the Cadbury Group will jointly and severally indemnify DPS and the members of
the DPS Group against, and hold them harmless from and shall pay any:
               (i) Cadbury Group Taxes;
               (ii) Incremental DPS Group Taxes (except for any Incremental DPS
Group Taxes that are attributable to actions taken by a member of the DPS Group
after the Demerger Date other than actions that CS has expressly consented to in
writing or actions taken pursuant to a Final Determination or required by this
Agreement);
               (iii) Taxes of a member of the Cadbury Group for which a member
of the DPS Group is responsible for (A) under Treasury Regulation 1.1502-6 (or
similar provision of U.S. state or local or non-U.S. Tax law) solely as a result
of such member of the DPS Group being or having been included in a Tax Return
with any member of the Cadbury Group or otherwise joining in a fiscal unity or
other combined group, or (B) as a consequence of the failure of any member of
the Cadbury Group to discharge a liability for Tax for which a member of the
Cadbury Group is primarily liable under applicable Tax law or (C) because a
member of the DPS Group acted as a representative of a group of companies to the
extent that the DPS Group Tax liability would have been a liability of a member
of the Cadbury Group if the relevant member of the DPS Group did not act as
representative;
               (iv) Damages resulting from or that are otherwise attributable to
a breach by CS or any member of the Cadbury Group of any covenant made by CS in
this Agreement; and
               (v) Out-of-pocket legal, accounting or similar expenses resulting
from the imposition, assessment or assertion of any Taxes or Damages indemnified
against and described in (i), (ii), (iii) or (iv), including those incurred in
the contest in good faith in appropriate proceedings relating to the imposition,
assessment or assertion of any such Taxes or Damages.
          (b) Subject to the provisions of this Section 6, DPS and each member
of the DPS Group will jointly and severally indemnify CS and the members of the
Cadbury Group against, and hold them harmless from and shall pay any:
               (i) DPS Group Taxes (other than Incremental DPS Group Taxes);
               (ii) Taxes of a member of the DPS Group for which a member of the
Cadbury Group is responsible for (A) under Treasury Regulation 1.1502-6 (or
similar provision of U.S. state or local or non-U.S. Tax law) solely as a result
of such member of the Cadbury Group being or having been included in a Tax
Return with any member of the DPS Group or otherwise joining in a fiscal unity
or other combined group, or (B) as a consequence of the failure of any member of
the DPS Group to discharge a liability for Tax for which a member of the DPS
Group is primarily liable under applicable Tax law or (C) because a member of
the Cadbury Group acted as a representative of a group of companies to the
extent that the Cadbury

18



--------------------------------------------------------------------------------



 



Group Tax liability would have been a liability of a member of the DPS Group if
the relevant member of the Cadbury Group did not act as a representative;
               (iii) Damages resulting from or that are otherwise attributable
to a breach by DPS or any member of the DPS Group of any representation set
forth in Section 5 or any covenant made by DPS in this Agreement (including
Section 5), including Damages of the Cadbury Group relating to Taxes of
shareholders of Cadbury and/or DPS incurred as a result of such breach;
               (iv) Taxes of or otherwise imposed on CBCI in respect of
transactions or operations in the ordinary course of business for taxable
periods (or portions thereof) ending on or prior to December 31, 2007; and
               (v) Out-of-pocket legal, accounting or similar expenses resulting
from the imposition, assessment or assertion of any Taxes or Damages indemnified
against and described in (i), (ii), (iii) or (iv), including those incurred in
the contest in good faith in appropriate proceedings relating to the imposition,
assessment or assertion of any such Taxes or Damages.
          (c) (i) For purposes of this Section 6, (A) to the extent that a
Confectionery Entity was included in a Tax Return of the DPS Group or a Beverage
Entity was included in a Tax Return of the Cadbury Group, as the case may be,
the Taxes of the Confectionery Entity or the Beverage Entity shall be computed
on a stand-alone basis taking into account as an offset any Taxes (including
estimated) paid on account of such Confectionery Entity or Beverage Entity prior
to the Demerger Date, and (B) in the case of a Confectionery Entity or Beverage
Entity that is a pass-through or other fiscally transparent entity for Tax
purposes, the pass-through or other fiscally transparent status of such entity
shall be respected so that the Taxes, including Taxes resulting from a Tax
adjustment or other change in respect of such entity shall, pursuant to
applicable Tax law, be treated as imposed on the members (or other
equityholders) of the Confectionery Entity or Beverage Entity and nothing in
this Agreement shall be read to require indemnification of such entity on
account of such Taxes (including an adjustment to such Taxes) on the grounds
that such Taxes (or adjustment) are Taxes of such entity (as opposed to its
members).
               (ii) As a supplement to, but without duplication of the rights
and obligations provided in Section 6(a), if, pursuant to a Final Determination
in respect of a Pre-Demerger Period of Cadbury Adams USA LLC, there is an
adjustment in respect of Cadbury Adams USA LLC that results in (A) an increase
to DPS Group Taxes, computed on a with and without basis in respect of such
adjustment, CS shall pay to DPS an amount equal to such increase in DPS Group
Taxes, or (B) a decrease to DPS Group Taxes, computed on a with and without
basis in respect of such adjustment, DPS shall pay to CS an amount equal to such
decrease in DPS Group Taxes. Any payment required to be made pursuant to this
Section 6(c)(ii) shall be made within 10 days of the Final Determination in
respect of the adjustment.
               (iii) Notwithstanding Sections 6(a) and 6(b), except as provided
in Section 6(c)(ii), neither the DPS Group nor the Cadbury Group shall be
required to indemnify the other party against a loss or reduction of a Tax
Benefit Attribute arising as a result of an amended Tax Return, audit, agreed
determination or other adjustment, claim or decision in respect of a Pre-

19



--------------------------------------------------------------------------------



 



Demerger Period or a Straddle Period. For the avoidance of doubt, the parties
acknowledge and agree that the Cadbury Group is not representing or warranting
to the amount of any Tax basis in respect of the DPS Group or its members or
assets.
          (d) Notwithstanding anything to the contrary contained in this
Agreement, the DPS Group or the Cadbury Group, as the case may be, shall not be
liable for any Taxes or Damages pursuant to this Section 6 if the Damages and
Taxes for which indemnification is being claimed pursuant to this Section 6 do
not exceed the amount of $350,000 for (i) a single claim, or (ii) related claims
involving one or more jurisdictions and arising out of the same or similar
facts.
          (e) The DPS Group and the Cadbury Group shall discharge their
respective obligations under Section 6, by paying the relevant amount no later
than 5 days after (i) the due date of the applicable estimated or final Tax
Return of the Cadbury Group or the DPS Group for a Pre-Demerger Period or
Straddle Period, as the case may be, that reports an amount of Tax that is
indemnified against under this Agreement, (ii) an agreement between CS and DPS
that a payment is due or (iii) a Final Determination in respect of the relevant
Tax matter or a final decision in respect of another amount indemnified against;
provided that, in the case of a written Tax assessment or other similar written
claim from a Taxing Authority that is required to be paid prior to contesting
such Tax assessment or claim, payment under this Section 6(e) shall be due no
later than 5 days prior to the due date for payment of such Tax assessment. Any
indemnification payment for Taxes pursuant to this Agreement shall be made in
the currency of the jurisdiction that imposes the Taxes indemnified against. Any
indemnification payment made pursuant to this Section 6 will be treated as a
contribution to DPS or CSAI, or as a distribution from DPS or CSAI to CS or
Cadbury or other type of payment as is consistent with applicable Tax law,
occurring immediately prior to and in connection with the Demerger, and shall be
paid free and clear of any Tax deduction or withholding. The parties agree to
use commercially reasonable efforts (to the extent such efforts will not result
in materially adverse consequences to a party) to mitigate or avoid such Tax
deductions or withholdings.
          (f) (i) Any indemnification payment made pursuant to this Section 6 or
Article VII of the Separation Agreement shall, subject to this Section 6(f), be
(A) decreased by the amount of any net Tax benefit (including, to the extent
provided in Section 6(f)(ii), an increase to Tax basis) realized by the
indemnified party (including the consolidated, combined, unitary or other Tax
group of which the indemnified party is a member) arising in connection with the
accrual, incurrence or payment of the amount indemnified against, and
(B) increased by the amount of any net Tax cost incurred (including a gross-up
for any amounts required to be deducted or withheld from the indemnity payment
under applicable Tax law) by the indemnified party (including the consolidated,
combined, unitary or other Tax group of which the indemnified party is a member)
arising in connection with the accrual or receipt of any indemnification payment
pursuant to this Section 6 or such Article VII.
               (ii) In computing the amount of any net Tax benefit or net Tax
cost, the indemnified party shall be deemed to recognize all other items of
income, gain, loss, deduction or credit before recognizing any item arising in
connection with the accrual, incurrence or payment of any indemnifiable amount
or arising in connection with the accrual or receipt of any indemnification
payment pursuant to this Section 6 or Article VII of the Separation Agreement.

20



--------------------------------------------------------------------------------



 



For these purposes, an indemnified party shall be deemed to have “realized” a
net Tax benefit or “incurred” a net Tax cost to the extent that, and at such
time as, the amount of Taxes payable by such indemnified party is reduced below
or increased above, as the case may be, the amount of Taxes that such
indemnified party would be required to pay but for incurrence or payment of the
indemnifiable amount or the receipt of the indemnity payment; provided that the
parties acknowledge and agree that in the event that the net Tax benefit
includes an increase in Tax basis (A) in respect of an asset for which
amortization, depreciation or similar deductions are allowable, the parties
shall compute such net Tax benefit on a present value basis using a discount
rate equal to the rate on 5-year U.S. Treasury securities (in effect at the time
the parties are computing the applicable net Tax benefit) plus 4%; provided,
however, that if the present value of the net Tax benefit exceeds $20 million
then until the net present value of the unrealized net Tax benefit does not
exceed $20 million, the indemnified party shall make periodic reimbursements to
the indemnifying party in respect of such net Tax benefit to the extent that
such net Tax benefit is “realized” by the indemnified party (as determined
pursuant to the general principles of this Section 6(f)(ii)), or (B) in respect
of an equity interest or other asset for which amortization, depreciation or
similar deductions are not allowable, the amount of the indemnification payment
shall be subject to adjustment on account of such increase in Tax basis only if
a net Tax benefit in respect of such increase to Tax basis is realized prior to
or within the 5-year period following the later of the end of the calendar year
in which the indemnity payment is made or in which there is a Final
Determination with respect to the matter indemnified against in accordance with
Section 6(f)(iii). The parties shall make any adjusting payment between each
other as is required pursuant this Section 6(f) within 10 days of the date an
indemnified party is deemed to have realized a net Tax benefit or incurred a net
Tax cost. The amount of any increase or reduction hereunder shall be adjusted to
reflect any Final Determination with respect to the indemnified party’s
liability for Taxes. Payments between the indemnified party and the indemnifying
party to reflect any such adjustment shall be made as necessary within 10 days
of such determination. For the avoidance of doubt, in computing the amount of
Incremental DPS Group Taxes indemnified against, any Tax Benefit Attribute that
becomes available to the DPS Group (or any member thereof) as a result of the
additional Income Taxes imposed in respect of a Confectionery Transaction shall
be taken into account when realized (as determined pursuant to the principles of
this Section 6(f)) and shall reduce the amount of Incremental DPS Group Taxes
indemnified against under Section 6(a).
               (iii) The parties acknowledge and agree that in the event that,
pursuant to this Section 6(f), there is a net Tax benefit that includes an
increase in Tax basis in respect of an equity interest or other asset for which
amortization, depreciation or similar deductions are not allowable, DPS shall,
on an annual basis during the applicable 5-year period set forth in
Section 6(f)(ii), provide CS with an executed officer’s certificate,
satisfactory to CS in its reasonable discretion, specifying in reasonable detail
whether or not the DPS Group realized a net Tax benefit in respect of such
increase in Tax basis; provided that if the asset disposition occurs, or the Tax
basis benefit is otherwise realized in respect of a taxable period, prior to
such 5-year period, DPS shall provide CS with such an executed officer’s
certificate within 10 days of the event (including a Final Determination) in
respect of which the Tax basis was increased and the net Tax benefit was
realized; provided further that the DPS Group shall provide CS, in accordance
with Section 8, access to any documents or other information that CS reasonably
determines is necessary to confirm the statements set forth in any officer’s
certificate provided

21



--------------------------------------------------------------------------------



 



pursuant to this Section 6(f)(iii). In the event that the DPS Group realizes a
net Tax benefit in respect of such an increase in Tax basis in respect of a
taxable period prior to or during the first year of the applicable 5-year
period, DPS shall pay to CS an amount equal to 50% of such net Tax benefit and,
if such a net Tax benefit is realized during any succeeding year of such 5-year
period, the amount that DPS is required to pay CS shall decrease by 5% each year
so that the payment would be 30% of the next Tax benefit if realized during the
fifth year of the 5-year period. For the avoidance of doubt, the parties
acknowledge and agree that in the event that a payment from DPS to CS pursuant
to Section 6(f)(ii) or this Section 6(f)(iii) is subject to Tax deductions or
withholdings under applicable Tax law or any Taxes are imposed on CS in respect
of such payment, DPS shall not be required to increase the payment or otherwise
provide a gross-up to CS; provided that DPS agrees to cooperate with CS and to
use commercially reasonable efforts (to the extent such efforts will not result
in materially adverse consequences to the DPS Group (or any member thereof)) to
mitigate or avoid any applicable Tax deductions or withholdings or other Taxes
imposed.
               (iv) Without duplication, if, as a result of an amended Tax
Return, claim for refund, audit, agreed determination or other adjustment, claim
or decision, the amounts indemnified against by the Cadbury Group pursuant to
Section 6(a) or DPS Group pursuant to Section 6(b), as the case may be, is
increased and there is a Tax benefit (including an adjustment to the Tax basis
of an asset) that is realized by the other party, such other party shall
promptly pay to CS or DPS, as the case may be, the amount of the Tax benefit
less any incremental Tax or other cost of such other party, computed in
accordance with the provisions of this Section 6(f).
          (g) Each member of the DPS Group shall act in a commercially
reasonable manner in respect of their Tax matters and shall not proactively
disclose to any person any material information regarding the Income Tax
reporting positions or Income Tax Returns of any member of the DPS Group in
respect of a Pre-Demerger or Straddle Period except (i) to any of its legal,
accounting and tax personnel, outside legal and tax advisors, and auditors, but
only to the extent necessary for tax and financial reporting purposes, provided
that such persons are instructed to keep such information confidential, or to
such other persons as is otherwise required to comply with applicable law; or
(ii) in response to a request by a Taxing Authority (in connection with an audit
or other proceeding), to the extent that the DPS Group determines, in its good
faith discretion, which shall be presumed, that such information should be
disclosed. If any member of the DPS Group makes any such disclosure to any
person (including a Taxing Authority) in circumstances other than permitted
above, the Cadbury Group shall not be required to indemnify the DPS Group for
any associated Taxes that the Cadbury Group otherwise would be required to
indemnify the DPS Group against pursuant to this Section 6.
          (h) For purposes of this Agreement (taking into account the
responsibility for Taxes under this Agreement), in computing amounts indemnified
against and for purposes of preparing DPS Transition Returns and other Tax
Returns, if an allocation of Taxes is required for a member of the Cadbury Group
or the DPS Group (or a Subsidiary thereof) for a Straddle Period or other
taxable period then the amount of such Tax that is allocable to the portion of
such taxable period ending on the Demerger Date or other date for which the
allocation is relevant shall be: (i) in the case of income Taxes, sales Taxes,
employment Taxes and other Taxes that are readily apportionable based on an
actual or deemed closing of the books, the portion of any

22



--------------------------------------------------------------------------------



 



such Tax equal to the amount that would be payable if the taxable year
(including, for the avoidance of doubt, the taxable year of any entity that is a
partnership for U.S. federal income tax purposes) ended on the Demerger Date or
other relevant date, and (ii) in the case of property and other Taxes that are
imposed on a periodic basis, the portion of any such Tax equal to the amount of
such Tax for the entire taxable period multiplied by a fraction, the numerator
of which is the number of days in the portion of the taxable period ending on
the Demerger Date or other relevant date, and the denominator of which is the
number of days in the entire taxable period. Any Tax Benefit Attribute for a
Straddle Period or other taxable period for which an allocation is required for
a member of the Cadbury Group or the DPS Group (or a Subsidiary thereof) shall
be allocated in the same manner as provided in this Section 6(h) as the Tax to
which the Tax Benefit Attribute relates.
          (i) The indemnification obligations contained in this Section 6 or
otherwise in this Agreement shall remain in effect until 30 days after the
expiration of all applicable statutes of limitation (giving effect to any
extension, waiver or mitigation thereof) and, with respect to any claim
hereunder initiated prior to the end of such period, until such claim has been
satisfied or otherwise resolved.
     7. Guarantees. CS shall guarantee or otherwise perform the obligations of
each member of the Cadbury Group under this Agreement. DPS shall guarantee or
otherwise perform the obligations of each member of the DPS Group under this
Agreement.
     8. Cooperation.
          (a) CS and DPS shall each, at their own expense, cooperate with each
other (and shall cause each member of the Cadbury Group and the DPS Group,
respectively, to cooperate) and make available to each other, their officers,
agents and personnel and such Tax and accounting data and other information as
may be reasonably required in connection with (i) the preparation or filing of
any Tax Return, election, consent, certification, declaration or authorization
of representative, or any claim for refund, including executing such items where
required, (ii) any determinations of liability for Taxes, or (iii) any audit or
other proceeding in respect of Taxes including cooperating in connection with
the exercise of contest rights under Section 9. Without limiting the foregoing,
the members of the DPS Group and the Cadbury Group, as the case may be, shall
not be entitled to assert privilege or any similar argument against the members
of the other group with respect to legal and other professional services or
documents (both internal and external), in each case, in respect of Tax matters
of the Cadbury Group and the DPS Group for Pre-Demerger Periods or Straddle
Periods. At the request of CS and in connection with a Confectionery
Transaction, DPS shall make (or cause to be made or permit CS to make) one or
more Tax elections, as directed by CS (for the avoidance of doubt, nothing in
this sentence shall limit the obligations of the Cadbury Group to indemnify the
DPS Group for Confectionery Transactions pursuant to Section 6 of this
Agreement). The Cadbury Group and the DPS Group shall retain all Tax Returns,
work papers and all Tax and accounting records or other documents in their
possession relating to material Tax and accounting matters of the DPS Group for
any Pre-Demerger Period or Straddle Period until the later of (i) seven years
after the Demerger Date or (ii) one year after the expiration of all applicable
statutes of limitations (including extensions thereof). After such time, before
the Cadbury Group or the

23



--------------------------------------------------------------------------------



 



DPS Group shall dispose of any such documents in their possession, the other
party shall be given an opportunity, after 90 days prior written notice, to
remove and retain all or any part of such documents as such other party may
select (at such other party’s expense). The parties agree to use their best
efforts to maintain privilege or other protection in respect of third parties
regarding any documents or other information relating to Tax matters provided by
the Cadbury Group or the DPS Group, as the case may be, to the other group.
          (b) (i) (A) Without limiting Section 8(a), the DPS Group shall provide
the Cadbury Group and its officers, agents and personnel with access to and the
right to copy such documents, and shall provide such other information, as are
reasonably necessary to allow the Cadbury Group to determine and report their
Taxes for any Pre-Demerger Period or Straddle Period and to prepare any
applicable Tax Return or other required filings of the Cadbury Group. The DPS
Group acknowledges and agrees that the rights afforded to the Cadbury Group
under this Section 8(b)(i) are, among other things, intended to enable the
Cadbury Group to prepare, at its expense, profit and loss statements, balance
sheets and other financial statements or accounting information with respect to
each member of the DPS Group on a stand-alone or legal entity basis as of or
prior to the Demerger Date and, in the case of a jurisdiction in which the
Taxable year of a DPS Group member does not end on the Demerger Date, as of the
end of the Taxable year in which the Demerger Date occurs.
                    (B) DPS shall deliver or cause to be delivered to CS, or
otherwise make available to CS, information in respect of the accounting systems
of the DPS Group for Pre-Demerger Periods and Straddle Periods to enable CS to
create the DPS Statements (as defined below) no later than 45 days after the
Demerger Date. Based on the information in respect of the accounting systems of
the DPS Group for Pre-Demerger Periods and Straddle Periods (the “DPS
Information”) that CS is entitled to download or otherwise acquire pursuant to
this Section 8, CS will create profits and loss statements and balance sheets
for each legal entity of the DPS Group for the period beginning on January 1,
2008 and ending on the Demerger Date in accordance with the accounting policies
of the DPS Group as of, and prior to, the Demerger Date (the “DPS Statements”)
and shall deliver the DPS Information and DPS Statements to DPS within 90 days
of the Demerger Date (or such other time as CS shall determine and notify DPS in
writing); provided that DPS, at its expense, shall provide any reasonable
cooperation requested by CS in preparing the DPS Statements, including the
provision of any other information that CS determines is reasonably necessary to
prepare the DPS Statements in accordance with such accounting policies of the
DPS Group. Within 45 days of the receipt of the DPS Information and DPS
Statements by DPS, DPS shall confirm in writing to CS that (A) the DPS
Information downloaded or otherwise acquired by DPS was properly extracted from
the DPS accounting systems, is accurate and complete in all material respects
and is properly identified on an entity-by-entity basis, and (B) the accounting
policies used by CS in preparing the DPS Statements are consistent in all
material respects with the accounting policies of the DPS Group as of, and prior
to, the Demerger Date; provided that if DPS is unable to provide such written
confirmation, (X) DPS shall provide CS, within 45 days of the receipt of the DPS
Information and DPS Statements by DPS, with a written statement setting forth in
detail the reasons that such confirmation could not be made, (Y) DPS shall, at
its expense, cooperate with CS to correct the DPS Information or DPS Statements,
including any improper extraction of the DPS Information or any inconsistencies
in the accounting policies used by CS to prepare the

24



--------------------------------------------------------------------------------



 



DPS Statements, and (Z) within 20 days of the receipt of revised DPS Information
and DPS Statements, DPS shall provide the written confirmation contemplated by
this Section 8(b)(iii) to CS; provided, further, that the principles of the
preceding proviso shall continue to apply until CS receives such written
confirmation.
               (ii) Without limiting Sections 8(a) and 8(b)(i), the DPS Group
shall provide the Cadbury Group and its officers, agents and personnel all such
cooperation, access and assistance, as may reasonably be necessary for the
Cadbury Group to comply with any CFC Legislation, including causing the DPS
Group to, as soon as reasonably practicable, (i) respond to any CFC Questions
asked by CS and its officers, agents and personnel, and (ii) provide CS with
copies of any accounts or financial statements or other information in respect
of the members of the DPS Group that may be reasonably required or reasonably
necessary to enable the Cadbury Group to comply with any CFC Legislation in
relation to the DPS Group in respect of any Pre-Demerger Period or Straddle
Period (including permitting the Cadbury Group to download any information in
respect of accounting systems of the DPS Group for Pre-Demerger Periods and
Straddle Periods).
               (iii) With respect to Controladora de Marcas Internacionales,
S.A. de C.V. and Adams Mecca B.V., DPS shall deliver to CS, in the case of a
Pre-Demerger Period within 45 days following the Demerger Date and in the case
of a Straddle Period within 45 days following the end of such Straddle Period,
copies or originals of all Tax and accounting data and other information or
documents relating to Tax matters of the applicable company for the applicable
taxable period. With respect to the prior ownership of preferred shares of
Cadbury Aguas Minerales, S.A. de C.V. (“CAMSA”) by Cadbury Adams Canada, Inc.,
DPS agrees to provide CS, within 45 days of a request by CS, with any Tax and
accounting data and other information or documents relating to Tax matters of
CAMSA that may be reasonably required or reasonably necessary to enable the
Cadbury Group to satisfy its Tax compliance obligations or in respect of a Tax
Proceeding, including, for the avoidance of doubt, any information that is
required to be reported (or used to calculate items that are required to be
reported) or otherwise disclosed to a Taxing Authority or other governmental
entity.
               (iv) DPS agrees to provide CS, within 45 days of a request by CS,
with any Tax and accounting data and other information or documents relating to
Tax matters of CBCI that may be reasonably required or reasonably necessary to
enable the Cadbury Group to satisfy its Tax compliance obligations or in respect
of a Tax Proceeding, including, for the avoidance of doubt, any information that
is required to be reported (or used to calculate items that are required to be
reported) or otherwise disclosed to a Taxing Authority or other governmental
entity. CS agrees to provide DPS, within 45 days of a request by DPS, with any
Tax and accounting data and other information or documents relating to Tax
matters of CDMI that may be reasonably required or reasonably necessary to
enable the DPS Group to satisfy its Tax compliance obligations or in respect of
a Tax Proceeding, including, for the avoidance of doubt, any information that is
required to be reported (or used to calculate items that are required to be
reported) or otherwise disclosed to a Taxing Authority or other governmental
entity.

25



--------------------------------------------------------------------------------



 



     9. Audits and Contest.
          (a) CS or DPS shall notify the other in writing upon the receipt of
any notice of a Tax Proceeding that could reasonably result in a right to
indemnification of a party under this Agreement together with a description in
reasonable detail of the Tax Proceeding and the underlying claim within 30 days
of the receipt of such notice or such earlier time that would allow the
indemnifying party to timely respond to such notice; provided, that a party’s
right to indemnification under this Agreement shall not be limited in any way by
a failure to so notify, except to the extent that the indemnifying party is
materially prejudiced by such failure.
          (b) Notwithstanding anything in this Agreement to the contrary, except
as otherwise provided in this Section 9(b), CS shall have full control over any
Tax Proceeding in respect of Cadbury Group Taxes and Taxes indemnified against
by CS pursuant to this Agreement including any Tax Proceeding involving the DPS
Group or any of its members relating to a Confectionery Transaction or a
Specified Entity. CS shall have absolute discretion with respect to any
decisions to be made (including choice of counsel, venue or judicial forum), or
the nature of any action to be taken, with respect to such Tax Proceeding and
the contest thereof (including whether to litigate, compromise or otherwise
settle the dispute or contest and the amount of any settlement) and DPS shall
cooperate with CS in accordance with the provisions of Section 8 and this
Section 9; provided that DPS may, at its own expense, participate in any such
Tax Proceeding and CS shall consult with and take reasonable direction from DPS
in respect of any decisions to be made or actions to be taken in respect of Tax
matters of the DPS Group other than with respect to Cadbury Group Taxes,
Confectionery Transactions, one or more Specified Entities or other matters
relating to Taxes indemnified against by CS pursuant to this Agreement.
          (c) With respect to Tax Proceedings not described in Section 9(b) but
that could result in a right to indemnification for Taxes or Damages by the DPS
Group or the Cadbury Group, as the case may be, under this Agreement, the
indemnified party shall control the Tax Proceeding and contest the claim
indemnified against in good faith as directed by the indemnifying party;
provided further that to the extent relating to the claim indemnified against,
(i) the indemnified party shall keep the indemnifying party informed of the
status and progress of the Tax Proceeding and shall consult with the indemnified
party regarding decisions relating to the Tax Proceeding, and (ii) the
indemnified party shall not settle or compromise any such Tax Proceeding without
the prior written consent of the indemnified party (such consent not to be
unreasonably withheld or delayed).
          (d) With respect to any Tax Proceeding involving issues relating
solely to a Tax Return or Taxes of one or more members of the DPS Group for
which the DPS Group has no right to indemnification under this Agreement or
Taxes indemnified against by DPS under Section 6(b)(iv), DPS shall have control
over such Tax Proceeding and shall have discretion with respect to any decisions
to be made, or the nature of any action to be taken, with respect to such Tax
Proceeding; provided that to the extent that the outcome of the Tax Proceeding
can affect the Taxes of the Cadbury Group under the CFC Legislation or
otherwise, (i) CS shall have the right, at its own expense, to participate and
DPS shall keep CS informed of the status and progress of the Tax Proceeding and
shall consult with CS regarding decisions relating to the Tax Proceeding,

26



--------------------------------------------------------------------------------



 



and (ii) DPS shall not settle or compromise any such Tax Proceeding without the
prior written consent of CS (such consent not to be unreasonably withheld or
delayed).
          (e) The DPS Group acknowledges and agrees that with respect to any Tax
Proceeding including or involving the DPS Group that CS controls pursuant to
this Section 9, (i) the DPS Group shall cooperate fully with CS, (ii) the DPS
Group shall act in good faith and use its best efforts to support the defense of
the Tax Proceeding, and (iii) in no event shall the DPS Group interfere with CS’
control of the Tax Proceeding or otherwise fail to support, or take any action
that is inconsistent with, the Tax reporting positions for the relevant
transaction or item unless otherwise directed by CS in writing.
     10. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 10):

  (a)   If to CS or Cadbury:         Cadbury plc
25 Berkeley Square
London W1J 6HB
Facsimile: 44-20-7830-5015
Attention: Henry Udow, Esq. – Chief Legal Officer
                  Lisa M. Longo – Senior Vice President of Tax         with a
copy to:         Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Facsimile: (212) 848-7179
Attention: Laurence M. Bambino, Esq.
                  Creighton O’M. Condon, Esq.         and         Slaughter and
May
One Bunhill Row
London EC1Y 8YY
Facsimile: 44-20-7090-5000
Attention: Tim Boxell     (b)   If to DPS:         Dr Pepper Snapple Group, Inc.

27



--------------------------------------------------------------------------------



 



    5301 Legacy Drive
3rd Floor
Plano, TX 75024
Facsimile:
Attention: James L. Baldwin, Jr. – General Counsel
                  Taun Dimatteo – Senior Vice President of Tax         with a
copy to:         Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004-2498
Facsimile: (212) 558-3588
Attention: Ronald E. Creamer, Jr., Esq.

     11. Costs and Expenses. Except as expressly set forth in this Agreement or
the Transition Services Agreement, each of the Cadbury Group and the DPS Group
shall bear its own costs and expenses (including reasonable attorneys’ fees,
accountant fees and other related professional fees and disbursements) incurred
in preparing and filing any Tax Return, in complying with the provisions of this
Agreement and in connection with any Tax Proceeding.
     12. Interest. Any payment required to be made pursuant to this Agreement
that is not paid when due shall bear interest at the Underpayment Rate.
     13. Effectiveness; Termination; Survival and Change of Control.
          (a) This Agreement shall become effective upon the consummation of the
Demerger. All rights and obligations arising hereunder shall survive until they
are fully effectuated or performed in accordance with the terms thereof. The
rights and obligations of the Cadbury Group and the DPS Group under this
Agreement shall survive the sale or other transfer by any member of the Cadbury
Group or the DPS Group, as the case may be, of any assets or businesses or the
assignment by such member of any liabilities.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence of (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
Exchange Commission thereunder as in effect on the date hereof), of capital
stock (whether denominated as common stock or preferred stock) of DPS
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of DPS, (ii) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of DPS
by Persons who were neither (A) nominated by the board of directors of DPS nor
(B) appointed by directors so nominated, or (iii) DPS consolidating with, or
merging with or into, any Person (other than another member of the DPS Group),
or any Person (other than a member of the DPS Group) consolidating with, or
merging with or into, DPS, in any such event pursuant to a transaction in which
any of the outstanding voting capital stock (whether denominated as common stock
or preferred stock) of DPS or such other Person is converted into or exchanged
for cash, securities or other property, other than any such transaction where
the

28



--------------------------------------------------------------------------------



 



shares of the voting capital stock (whether denominated as common stock or
preferred stock) of DPS outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, a majority of the voting
capital stock (whether denominated as common stock or preferred stock) of the
surviving Person immediately after giving effect to such transaction, the
indemnification obligations of the Cadbury Group to indemnify against
Incremental DPS Group Taxes, and the right of the DPS Group to be so
indemnified, shall terminate without any action of the parties hereto and none
of the members of the Cadbury Group shall have any further liabilities or
obligations, and none of the members of the DPS Group shall have any further
rights, with respect to Incremental DPS Group Taxes. Unless otherwise prohibited
by this Agreement, any member of the DPS Group shall be permitted to undertake
wholly internal reorganizations, consolidations, or mergers involving DPS and
any Person that is a Subsidiary of DPS after the Demerger Date.
     14. Entire Agreement; Amendments and Waivers.
          (a) This Agreement contains the entire understanding of the parties
hereto with respect to the subject matter contained herein.
          (b) This Agreement may not be amended or modified except (i) by an
instrument in writing signed by, or on behalf of, the parties hereto or (ii) by
a waiver in accordance with Section 14(c).
          (c) Either party to this Agreement may (i) extend the time for the
performance of any of the obligations or other acts of the other party and
(ii) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights
     15. Governing law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     16. Dispute Resolution. (a) The procedures for discussion, negotiation and
arbitration set forth in this Section 16 shall apply to all disputes,
controversies or claims that may arise out of or relate to, or arise under or in
connection with, this Agreement between or among any member of the Cadbury
Group, on the one hand, and any member of the DPS Group, on the other hand
(collectively, “Agreement Disputes”).
          (b) CS and DPS will use their respective commercially reasonable
efforts to resolve expeditiously any Agreement Dispute on a mutually acceptable
negotiated basis. In furtherance of the foregoing, any member of the DPS Group
or the Cadbury Group involved in an Agreement Dispute may deliver a notice (an
“Escalation Notice”) demanding an in-person meeting involving the senior tax
director of each CS and DPS. A copy of any such Escalation Notice shall be given
to the chief legal officer of each of CS and of DPS (which copy shall state that
it is an Escalation Notice pursuant to this Section 16(b)). Any agenda, location
or

29



--------------------------------------------------------------------------------



 



procedures for such discussions or negotiations between CS and DPS may be
established by CS and DPS from time to time; provided, however, that the
representatives of CS and DPS shall use their reasonable efforts to meet within
30 days of the Escalation Notice.
          (c) If the senior tax director of each CS and DPS are not able to
resolve the Agreement Dispute within 30 days after the date of the Escalation
Notice (or such shorter time as is necessary to avoid immediate irreparable
injury), then the Agreement Dispute shall be submitted to the chief financial
officer of each of CS and DPS.
          (d) If CS and DPS are not able to resolve the Agreement Dispute
through the processes set forth in subsections (b) and (c) of this Section 16
within 60 days after the date of the Escalation Notice, such Agreement Dispute
shall be determined, at the request of either CS or DPS by arbitration, which
shall be conducted (i) by three arbitrators, consisting of one arbitrator
appointed by CS, one arbitrator appointed by DPS and a third arbitrator
appointed by the two arbitrators appointed by CS and DPS or, if the arbitrators
appointed by CS and DPS cannot agree on a third arbitrator, the third arbitrator
shall be appointed by the chief financial officer of each CS and DPS, and
(ii) in accordance with the Commercial Rules of the American Arbitration
Association (except with respect to the selection of arbitrators) in effect at
the time of filing of the demand for arbitration.
          (e) The decision of the arbitrators shall be final and binding upon
the parties hereto, and the expense of the arbitration (including the award of
attorneys’ fees to the prevailing party) shall be paid as the arbitrators
determine. The decision of the arbitrators shall be executory, and judgment
thereon may be entered by any court of competent jurisdiction. The seat of the
arbitration shall be New York, New York.
          (f) The existence of, and any discussions, negotiations, arbitrations
or other proceedings relating to, any Agreement Dispute shall be considered by
each party hereto as confidential information until such time as a judgment
thereon is entered in a court of competent jurisdiction.
          (g) Notwithstanding anything contained in this Agreement to the
contrary, no member of the DPS Group and no member of the Cadbury Group shall
have the right to institute judicial proceedings against the other party or any
Person acting by, through or under such other party, in order to enforce the
instituting party’s rights hereunder, except that any such member shall be
permitted to seek an injunction in aid of arbitration with respect to an
Agreement Dispute to preserve the status quo during the pendency of any
arbitration proceeding pursuant to paragraph (d) of this Section 16. All
judicial proceedings arising out of or relating to this Agreement shall be heard
and determined exclusively in any New York state or federal court sitting in the
Borough of Manhattan in The City of New York.
          (h) Unless otherwise agreed in writing, the parties will continue to
provide service and honor all other commitments under this Agreement during the
course of dispute resolution pursuant to the provisions of this Section 16 with
respect to all matters not subject to such Agreement Dispute.

30



--------------------------------------------------------------------------------



 



     17. Counterparts. This Agreement may be executed and delivered (including
by facsimile transmission or portable document format (“.pdf”)) in counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.
     18. Assignments; Third Party Beneficiaries. This Agreement may not be
assigned by a party hereto without the consent of the other party hereto;
provided that a merger shall not be deemed to be an assignment under this
Agreement; and provided further, that any party may assign this Agreement or any
of its rights and obligations hereunder to one or more Affiliates of such party
without the consent of the other party provided that no such assignment shall
relieve the assignor of any of its obligations hereunder. This Agreement shall
be binding upon and inure solely to the benefit of the parties hereto (including
the members of the Cadbury Group and the DPS Group as the case may be) and their
respective successors and permitted assigns, and nothing herein, express or
implied (including the provisions of Section 6 relating to indemnified parties),
is intended to or shall confer upon any other Person (including any shareholders
of Cadbury and/or DPS) any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement. If, during the period
beginning on the Demerger Date and ending upon the expiration of the survival
period set forth in Section 13, any Person becomes an Affiliate of CS or DPS,
such Affiliate shall be bound by the terms of this Agreement and CS or DPS, as
the case may be, shall provide evidence to the other party of such Affiliate’s
agreement to be bound by the terms of this Agreement upon the request of such
other party.
     19. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.
     20. CS Obligations. DPS and Cadbury agree that Cadbury shall not, and shall
cause CS not to, take any actions that would materially and adversely impact the
ability of CS to fulfill its obligations under this Agreement; provided that
Cadbury may at any time following the Demerger Date require CS to assign to
Cadbury all of CS’ rights and obligations under this Agreement in substitution
for compliance by Cadbury and CS with the aforementioned obligation in this
Section 20, and upon such assignment, Cadbury shall assume all of CS’
obligations under this Agreement.
     21. Authorization, etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party, and that the execution,
delivery and performance of this Agreement by such party does not contravene or

31



--------------------------------------------------------------------------------



 



conflict with any provision or law or of its charter or bylaws or any agreement,
instrument or order binding on such party.
*           *           *

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first written above.
     CADBURY SCHWEPPES PLC on its own behalf and on behalf of the members of the
Cadbury Group (other than Cadbury)
By: /s/ Henry Udow
Name: Henry Udow
Title: Chief Legal Officer and Group Secretary
     DR PEPPER SNAPPLE GROUP, INC. on its own behalf and on behalf of the
members of the DPS Group
By: /s/ John O. Stewart
Name: John O. Stewart
Title: Executive Vice President and Chief Financial Officer
     CADBURY PLC, solely for purposes of Section 20
By: /s/ Henry Udow
Name: Henry Udow
Title: Chief Legal Officer and Group Secretary

33